

117 S2417 IS: Credit Access and Inclusion Act of 2021
U.S. Senate
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2417IN THE SENATE OF THE UNITED STATESJuly 21, 2021Mr. Scott of South Carolina (for himself, Mr. Manchin, Mr. Tester, Mr. Rounds, Mr. King, Mr. Cotton, Ms. Lummis, and Mr. Hagerty) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to clarify Federal law with respect to reporting certain positive consumer credit information to consumer reporting agencies, and for other purposes.1.Short titleThis Act may be cited as the Credit Access and Inclusion Act of 2021.2.Positive credit reporting permitted(a)In generalSection 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) is amended by adding at the end the following:(f)Full-File credit reporting(1)DefinitionsIn this subsection:(A)Energy utility firmThe term energy utility firm means an entity that provides gas or electric utility services to the public.(B)Utility or telecommunication firmThe term utility or telecommunication firm means an entity that provides utility services to the public through pipe, wire, landline, wireless, cable, or other connected facilities, or radio, electronic, or similar transmission (including the extension of such facilities).(2)Information relating to lease agreements, utilities, and telecommunications servicesSubject to the limitation in paragraph (3) and notwithstanding any other provision of law, a person or the Secretary of Housing and Urban Development may furnish to a consumer reporting agency information relating to the performance of a consumer in making payments—(A)under a lease agreement with respect to a dwelling, including such a lease in which the Department of Housing and Urban Development provides subsidized payments for occupancy in a dwelling; or(B)pursuant to a contract for a utility or telecommunications service.(3)LimitationInformation about the usage by a consumer of any utility service provided by a utility or telecommunication firm may be furnished to a consumer reporting agency only to the extent that the information relates to the payment by the consumer for the service of the utility or telecommunication service or other terms of the provision of the services to the consumer, including any deposit, discount, or conditions for interruption or termination of the service.(4)Payment planAn energy utility firm may not report payment information to a consumer reporting agency with respect to an outstanding balance of a consumer as late if—(A)the energy utility firm and the consumer have entered into a payment plan (including a deferred payment agreement, an arrearage management program, or a debt forgiveness program) with respect to such outstanding balance; and(B)the consumer is meeting the obligations of the payment plan, as determined by the energy utility firm..(b)Limitation on liabilitySection 623(c) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(c)) is amended—(1)in paragraph (2), by striking or at the end;(2)by redesignating paragraph (3) as paragraph (4); and(3)by inserting after paragraph (2) the following:(3)subsection (f) of this section, including any regulations issued thereunder; or.(c)GAO study and reportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the impact of furnishing information pursuant to subsection (f) of section 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2), as added by subsection (a) of this Act, on consumers.